Case 7:21-cv-02460-NSR Document 24 Filed 09/03/21 Page 1 of 3
Case 7:21-cv-02460-NSR Document 24 Filed 09/03/21 Page 2 of 3
         Case 7:21-cv-02460-NSR Document 24 Filed 09/03/21 Page 3 of 3




8.     Any further interrogatories, including expert interrogatories, shall be served no later than


9.     Requests to Admit, if any, shall be served no later than __________

10.    Expert reports shall be served no later than __________

11.    Rebuttal expert reports shall be served no later than ----------

12.    Expert depositions shall be completed by _________

13.    Additional provisions agreed upon by counsel are attached hereto and made a part hereof.

14.    ALL DISCOVERY SHALL BE COMPLETED BY ----------

15.    Any motions shall be filed in accordance with the Court's Individual Practices.

16.    This Civil Case Discovery Plan and Scheduling Order may not be changed without leave of
       Court (or the assigned Magistrate Judge acting under a specific order of reference).

17.    The Magistrate Judge assigned to this case is the Hon. __________

18.    If, after entry of this Order, the parties consent to trial before a Magistrate Judge, the
       Magistrate Judge will schedule a date certain for trial and will, if necessary, amend this
       Order consistent therewith.

19.    The next case management conference is scheduled for __________, at
       -----. (The Court will set this date at the initial conference.)




SO ORDERED.

Dated: White Plains, New York



                                                    Nelson S. Roman, U.S. District Judge
